Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWANCE
This corrected of notice of allowance is issued to make the record clear that claim 9 was canceled per applicant’s claims set of 03/23/2022 and correct the pertinent notice of allowance paperwork.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Minseung Ahn.
CLAIMS
A portion of the limitations of claim 17 is incorporated into the independent claim 1, as a result claim 17 is canceled.  The limitations of claim 19 are incorporated into the independent claim 1, as a result claim 19 is canceled. 
Claim 1, lines 20-22 currently reads
“configured to carry the refrigerant, and 
wherein an inner region of the suction part, the first space, the second space, and an inner region of the piston are configured to communicate the refrigerant with one another.”
Claim 1, lines 20-26 are amended to read
- -configured to carry the refrigerant, 
wherein an inner region of the suction part, the first space, the second space, and an inner region of the piston are configured to contact and communicate the refrigerant with one another, and
wherein the first supporter further comprises a refrigerant guide that protrudes from an end of the first support body toward the inner region of the piston and that is configured to guide the refrigerant from the first space to the inner region of the piston.- -
REASONS FOR ALLOWANCE
Claims 1-8,10-16,18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 is not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses a linear compressor comprising a shell (100, fig 1), a suction part (101), a cylinder (120) with a piston (130) reciprocating therein, the piston supported by a spring mechanism, the spring mechanism comprising a first supporter (320, fig 6) with a  refrigerant guide (329, fig 4) that protrudes from an end of the first support body toward the inner region of the piston and a coupling groove (323 and 324, fig 4) that receives a spring (310) and a second supporter (350, fig 6) with a coupling groove (353 and 354, fig 5) that couples to the second side of the spring; the first supporter, spring, and second supporter provide a conduit that comes in contact with and communicates refrigerant from the suction part to the cylinder to be compressed. 
Park (USPN 5,993,178) discloses a linear compressor comprising a shell (155, fig 7), a suction part (156), a cylinder (331) with a piston (232) reciprocating therein, the piston supported by a spring mechanism, the spring mechanism comprising a first supporter (371) with a  refrigerant guide (329, fig 4) that protrudes from an end of the first support body toward the inner region of the piston and a end that receives the spring (370) and a second supporter (372) with an end that couples to the second side of the spring. 
However, Park does not explicitly disclose a coupling groove in the specification, Park also does not disclose a refrigerant guide on the first support body or the first supporter, spring, and second supporter providing a conduit that comes in contact with and communicates refrigerant from the suction part to the cylinder.   
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746
                                                                                                                                                                                                /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746